DETAILED ACTION
This office action is in response to amendment filed on 4/27/2021.
Claims 1, 11, 21 and 28 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 8, 9, 11 – 13, 18, 19, 21, 22, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 20160080475, reference part of IDS dated 9/28/2018, hereinafter Singh), in view of Gnanasambandam et al (US 20130061220, hereinafter Gnanasambandam).

As per claim 1, Singh discloses: A method comprising: 
receiving an indication that an application running on a first device is ready to perform a task; determining a preferred device capability for performance of the task, (Singh [0016]: “Discoverability of devices can be based on a device being powered on, off sleep mode, off airplane mode, or any other action that causes the device to become available over a network”; [0018]: “Cross device application discovery and control can provide a way of querying one or more remote devices for one or more applications capable of executing a particular task. Responsive to the query, the one or more remote devices can respond with application capability information for applications capable of executing the task. In some examples, the one or more remote devices can also respond with device capability information of the one or more remote devices”; [0084]: “For example, the source device 302 may be a smartphone. A user may want the results of a complex computation to display on source device 302, but the smartphone may not be capable of executing the computation”. Examiner note task of complex computation is mapped to the claimed task, with the next task being to display on source device 302, thus together the act constitute a workflow.)
after determining that the first device lacks the preferred device capability, selecting a second device, from a plurality of devices associated with a user of the first device, that has the preferred device capability; (Singh [0113]: “At block 606 the model remote control module on the source device can send an application discovery query message to one or more trusted remote devices. The application discovery query can include a request for application capability data on the one or more trusted devices, including the ability of an application to perform a particular task, the speed of an application, and/or other application performance data. The application discovery query can further include a request for device capability data, such as device memory, speed, and/or display capability, for the one or more trusted devices”; [0114]: “At block 608, responsive to the application discovery query, the model remote control module on the source device receives a discovery response message. The discovery response message can include an indication of at least one application capable of performing the task on the one or more trusted remote devices, application capabilities for the at least one application, and/or device capabilities for the one or more trusted remote devices”; [0053]: “The selection can be based on application capabilities, remote device capabilities, a trust of the remote device, a user profile of the remote device, a group profile of the remote device and/or a user preference”.)
after selecting the second device, transferring the task from the application on the first device to a application on the second device in order to continue the workflow on the second device, wherein the transferring comprises: and sending data to the second device to enable the application on the second device to perform the task; (Singh [0117]: “At block 614, responsive to the selection of the remote application file associated with an application, the model remote control module on the source device sends an application activation message to the remote device containing the application. The application activation message can include a direction for the particular remote device to activate the application and run the requested task from the application discovery query”; [0118]: “the model remote control module on the source device can receive an activation response message from the one or more remote devices. The activation response message can include a notification of a successful activation of the application on the one or more target devices”.)
and responsive to completion of the task by the second device, resuming the workflow on the first device by resumption of execution of the application running on the first device to perform a next task of the series of tasks of the workflow using the results of the task performed on the second device. (Singh [0084] – [0085]: “the source device 302 may be a smartphone. A user may want the results of a complex computation to display on source device 302, but the smartphone may not be capable of executing the computation… the activation response message including a task context data with the results of the complex computation. Remote control module 308 may route the task context data to display module 310 for presentation on a display on the source device 302”. Examiner note task of complex computation is mapped to the claimed task, with the next task being to display on source device 302, and displaying the results on the display of source device 302 requires the computation of the complex calculation to be carried out by target device 304.)
Singh did not explicitly disclose:
wherein the application running on the first device and the application running on the second device are the same application
pausing execution of the application running on the first device; as the application on the first device remains paused; 

However, Gnanasambandam teaches:
wherein the application running on the first device and the application running on the second device are the same application; pausing execution of the application running on the first device; as the application on the first device remains paused; (Gnanasambandam [0019]: “The term "auxiliary" is used merely for identification purposes herein to differentiate between the originally suspended VMs from the originally active VMs. The auxiliary and active VMs otherwise substantially resemble each other”; Figure 2 and [0021]: “If the wait time is determined to be impermissibly long, particularly as a result of a requested burst job, then the workload in the corresponding queue is suspended, and the corresponding virtual machines are written to disk (step 32)”; Figure 2, step 42: the original virtual machines remain paused until resume.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Gnanasambandam into that of Singh in order to have the application running on the first device and the application running on the second device are the same application; pausing execution of the application running on the first device; as the application on the first device remains paused. Singh figure 6 and [0113] – [0118] teaches a source device may call a remote device to perform a task. Gnanasambandam teaches the concept of migrating workload sessions between active VM and auxiliary VM in the cloud for load balancing purpose, and pause and suspend the active VM until there is need to resume. The combination of 

As per claim 2, Singh and Gnanasambandam further teach:
The method of claim 1, wherein the task is further associated with one or more of a display size, a type of output device, and a type of network connection. (Singh [0003]: applications are limited based on device capabilities, such as processing speed, memory, and/or display size; [0113]: The application discovery query can further include a request for device capability data, such as device memory, speed, and/or display capability, for the one or more trusted devices.)

As per claim 3, Singh and Gnanasambandam further teach:
The method of claim 1, further comprising: receiving, from the second device, one or more device capabilities associated with the second device; and adding the second device and the one or more device capabilities to a profile associated with the user. (Singh [0088]: the one or more remote devices may be trusted based on the source device and the target device sharing a user and/or group profile. In some examples, the one or more remote devices may be trusted based on a user preference for trusting remote devices. For example, a user may set a preference to trust any devices discoverable on a network.)

As per claim 8, Singh and Gnanasambandam further teach:
The method of claim 1, wherein the instruction further causes the first device to, during the pausing of the execution of the application running on the first device, displaying a message on the first device indicating that the second device is performing the task. (Singh [0062]: In some examples, remote control module 228 can include logic to receive application and/or background activation and/or control response messages from the one or more trusted remote devices. The application and/or background task activation and/or control response messages can include at least a notification of a successful activation and/or control of the application and/or background task on the one or more trusted remote devices. In some examples the application and/or background task activation and/or control response message can include a notification of a successful presentation on a display on the one or more trusted remote devices.)

As per claim 9, Singh and Gnanasambandam further teach:
The method of claim 1, wherein the indication that the application running on the first device is ready to perform a task comprises an indication that the application (Singh [0018]: Cross device application discovery and control can provide a way of querying one or more remote devices for one or more applications capable of executing a particular task; [0113]: At block 606 the model remote control module on the source device can send an application discovery query message to one or more trusted remote devices. The application discovery query can include a request for application capability data on the one or more trusted devices, including the ability of an application to perform a particular task, the speed of an application, and/or other application performance data. The application discovery query can further include a request for device capability data, such as device memory, speed, and/or display capability, for the one or more trusted devices.)

As per claim 11, Singh discloses: A system comprising: a first device; a second device; and a third device comprising one or more processors; a communication interface; and one or more non-transitory computer readable media storing instructions that, when executed by the one or more processors, to: 
receive, via the communication interface, an indication that an application on the first device is ready to perform a task under control of a user of the first device, wherein the task being one of a series of tasks of a workflow; determine, by the one or more processors, a device capability associated with performing the task; (Singh [0016]: “Discoverability of devices can be based on a device being powered on, off sleep mode, off airplane mode, or any other action that causes the device to become available over a network”; [0018]: “Cross device application discovery and control can provide a way of querying one or more remote devices for one or more applications capable of executing a particular task. Responsive to the query, the one or more remote devices can respond with application capability information for applications capable of executing the task. In some examples, the one or more remote devices can also respond with device capability information of the one or more remote devices”; [0084]: “For example, the source device 302 may be a smartphone. A user may want the results of a complex computation to display on source device 302, but the smartphone may not be capable of executing the computation”. Examiner note task of complex computation is mapped to the claimed task, with the next task being to display on source device 302, thus together the act constitute a workflow.)
determine, by the one or more processors, one or more devices associated with a user of the first device, wherein each of the one or more devices has the device capability; select, by the one or more processors, based on the task and one or more user preferences associated with the user, the second device from the one or more devices; (Singh [0113]: At block 606 the model remote control module on the source device can send an application discovery query message to one or more trusted remote devices. The application discovery query can include a request for application capability data on the one or more trusted devices, including the ability of an application to perform a particular task, the speed of an application, and/or other application performance data. The application discovery query can further include a request for device capability data, such as device memory, speed, and/or display capability, for the one or more trusted devices; [0114]: At block 608, responsive to the application discovery query, the model remote control module on the source device receives a discovery response message. The discovery response message can include an indication of at least one application capable of performing the task on the one or more trusted remote devices, application capabilities for the at least one application, and/or device capabilities for the one or more trusted remote devices; [0053]: The selection can be based on application capabilities, remote device capabilities, a trust of the remote device, a user profile of the remote device, a group profile of the remote device and/or a user preference.)
and send, via the communication interface, an instruction to the second device, wherein the instruction causes the second device to perform the task; (Singh [0117]: “At block 614, responsive to the selection of the remote application file associated with an application, the model remote control module on the source device sends an application activation message to the remote device containing the application. The application activation message can include a direction for the particular remote device to activate the application and run the requested task from the application discovery query”; [0118]: “the model remote control module on the source device can receive an activation response message from the one or more remote devices. The activation response message can include a notification of a successful activation of the application on the one or more target devices”.)
(Singh [0084] – [0085]: “the source device 302 may be a smartphone. A user may want the results of a complex computation to display on source device 302, but the smartphone may not be capable of executing the computation… the activation response message including a task context data with the results of the complex computation. Remote control module 308 may route the task context data to display module 310 for presentation on a display on the source device 302”. Examiner note task of complex computation is mapped to the claimed task, with the next task being to display on source device 302, and displaying the results on the display of source device 302 requires the computation of the complex calculation to be carried out by target device 304.)
Singh did not disclose:
wherein the third device performs the method;
send, via the communication interface, an instruction, to the first device, that causes the first device to pause an execution of the application on the first device while the second device continues the workflow by performing the task;
However, Gnanasambandam teaches:
(Gnanasambandam figure 1 distributed control modules 18a-18c.)
send, via the communication interface, an instruction, to the first device, that causes the first device to pause an execution of the application on the first device while the second device continues the workflow by performing the task; (Gnanasambandam Figure 2 and [0021]: “If the wait time is determined to be impermissibly long, particularly as a result of a requested burst job, then the workload in the corresponding queue is suspended, and the corresponding virtual machines are written to disk (step 32)”; [0022]: “The auxiliary VMs are then resumed from their suspended state and reinitialized and/or resynchronized with the other machines in the cloud (step 36)… After the suspended VMs are resumed, the transferred workload is processed in parallel using the newly resumed VMs (step 38)”; Figure 2, step 42: the original virtual machines remain paused until resume.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Gnanasambandam into that of Singh in order to have the application running on the first device and the application running on the second device are the same application; pausing execution of the application running on the first device; as the application on the first device remains paused. Singh figure 6 and [0113] – [0118] teaches a source device may call a remote device to perform a task. Gnanasambandam teaches the concept of migrating workload sessions between active VM and auxiliary VM in the cloud for load balancing purpose, and pause and suspend the active VM until there is need to resume. The combination of 

As per claim 12, Singh and Gnanasambandam further teach:
The system of claim 11, wherein the device capability is one or more of a display size, a type of input device, a type of output device, and a type of network connection. (Singh [0003]: applications are limited based on device capabilities, such as processing speed, memory, and/or display size; [0113]: The application discovery query can further include a request for device capability data, such as device memory, speed, and/or display capability, for the one or more trusted devices.)

As per claim 13, Singh and Gnanasambandam further teach:
The system of claim 11, wherein the one or more non-transitory computer readable media further store instructions that, when executed by the one or more processors, cause the system to: receive, via the communication interface, from the second device, one or more device capabilities associated with the second device; and add, by the one or more processors, the second device and the one or more device capabilities to a profile associated with the user. (Singh [0088]: the one or more remote devices may be trusted based on the source device and the target device sharing a user and/or group profile. In some examples, the one or more remote devices may be trusted based on a user preference for trusting remote devices. For example, a user may set a preference to trust any devices discoverable on a network.)

As per claim 18, Singh and Gnanasambandam further teach:
The system of claim 11, wherein the instruction further causes the first device to, during the pausing, display a message indicating that the second device is performing the task. (Singh [0055]: In some examples, remote control module 228 can include logic to receive application and/or background activation and/or control response messages from the one or more trusted remote devices. The application and/or background task activation and/or control response messages can include at least a notification of a successful activation and/or control of the application and/or background task on the one or more trusted remote devices. In some examples the application and/or background task activation and/or control response message can include a notification of a successful presentation on a display on the one or more trusted remote devices.)

As per claim 19, Singh and Gnanasambandam further teach:
(Singh [0018]: Cross device application discovery and control can provide a way of querying one or more remote devices for one or more applications capable of executing a particular task; [0113]: At block 606 the model remote control module on the source device can send an application discovery query message to one or more trusted remote devices. The application discovery query can include a request for application capability data on the one or more trusted devices, including the ability of an application to perform a particular task, the speed of an application, and/or other application performance data. The application discovery query can further include a request for device capability data, such as device memory, speed, and/or display capability, for the one or more trusted devices.)

As per claim 21, Singh discloses: An apparatus comprising: one or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the apparatus to: 5Application No. 15/629,118Docket No.: 007737.00792 (ID1193US/DRS) Amendment dated April 27, 2021 Reply to Office Action of January 27, 2021 
receive an indication that an application on a first device is ready to perform a task, wherein the task being part of a series of tasks of a workflow; (Singh [0016]: “Discoverability of devices can be based on a device being powered on, off sleep mode, off airplane mode, or any other action that causes the device to become available over a network”; [0018]: “Cross device application discovery and control can provide a way of querying one or more remote devices for one or more applications capable of executing a particular task. Responsive to the query, the one or more remote devices can respond with application capability information for applications capable of executing the task. In some examples, the one or more remote devices can also respond with device capability information of the one or more remote devices”; [0084]: “For example, the source device 302 may be a smartphone. A user may want the results of a complex computation to display on source device 302, but the smartphone may not be capable of executing the computation”. Examiner note task of complex computation is mapped to the claimed task, with the next task being to display on source device 302, thus together the act constitute a workflow.)
determine, by the one or more processors, a device capability associated with performing the task; determine, by the one or more processors, one or more devices associated with a user of the first device, wherein each of the one or more devices has the device capability; select, by the one or more processors, based on the task and one or more user preferences associated with the user, a second device from the one or more devices; (Singh [0113]: At block 606 the model remote control module on the source device can send an application discovery query message to one or more trusted remote devices. The application discovery query can include a request for application capability data on the one or more trusted devices, including the ability of an application to perform a particular task, the speed of an application, and/or other application performance data. The application discovery query can further include a request for device capability data, such as device memory, speed, and/or display capability, for the one or more trusted devices; [0114]: At block 608, responsive to the application discovery query, the model remote control module on the source device receives a discovery response message. The discovery response message can include an indication of at least one application capable of performing the task on the one or more trusted remote devices, application capabilities for the at least one application, and/or device capabilities for the one or more trusted remote devices; [0053]: The selection can be based on application capabilities, remote device capabilities, a trust of the remote device, a user profile of the remote device, a group profile of the remote device and/or a user preference.)
send an instruction to the second device, wherein the instruction causes the second device to perform the task; (Singh [0117]: “At block 614, responsive to the selection of the remote application file associated with an application, the model remote control module on the source device sends an application activation message to the remote device containing the application. The application activation message can include a direction for the particular remote device to activate the application and run the requested task from the application discovery query”; [0118]: “the model remote control module on the source device can receive an activation response message from the one or more remote devices. The activation response message can include a notification of a successful activation of the application on the one or more target devices”.)
(Singh [0084] – [0085]: “the source device 302 may be a smartphone. A user may want the results of a complex computation to display on source device 302, but the smartphone may not be capable of executing the computation… the activation response message including a task context data with the results of the complex computation. Remote control module 308 may route the task context data to display module 310 for presentation on a display on the source device 302”. Examiner note task of complex computation is mapped to the claimed task, with the next task being to display on source device 302, and displaying the results on the display of source device 302 requires the computation of the complex calculation to be carried out by target device 304.)
Singh did not disclose:
send an instruction, to the first device, that causes the first device to pause an execution of the application on the first device while the second device continues the workflow by performing the task; 
However, Gnanasambandam teaches:
send an instruction, to the first device, that causes the first device to pause an execution of the application on the first device while the second device continues the workflow by performing the task; (Gnanasambandam Figure 2 and [0021]: “If the wait time is determined to be impermissibly long, particularly as a result of a requested burst job, then the workload in the corresponding queue is suspended, and the corresponding virtual machines are written to disk (step 32)”; [0022]: “The auxiliary VMs are then resumed from their suspended state and reinitialized and/or resynchronized with the other machines in the cloud (step 36)… After the suspended VMs are resumed, the transferred workload is processed in parallel using the newly resumed VMs (step 38)”; Figure 2, step 42: the original virtual machines remain paused until resume.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Gnanasambandam into that of Singh in order to have the application running on the first device and the application running on the second device are the same application; pausing execution of the application running on the first device; as the application on the first device remains paused. Singh figure 6 and [0113] – [0118] teaches a source device may call a remote device to perform a task. Gnanasambandam teaches the concept of migrating workload sessions between active VM and auxiliary VM in the cloud for load balancing purpose, and pause and suspend the active VM until there is need to resume. The combination of the arts would allow Singh’s device discovery means to be used to migrate sessions around hosts in order to facilitate the co processing of an application, such combination would enhance the overall appeals of all references. 

As per claim 22, Singh and Gnanasambandam further teach:
(Singh [0062]: In some examples, remote control module 228 can include logic to receive application and/or background activation and/or control response messages from the one or more trusted remote devices. The application and/or background task activation and/or control response messages can include at least a notification of a successful activation and/or control of the application and/or background task on the one or more trusted remote devices. In some examples the application and/or background task activation and/or control response message can include a notification of a successful presentation on a display on the one or more trusted remote devices.)

As per claim 25, it is the apparatus variant of claim 9 and is therefore rejected under the same rationale.
As per claim 26, it is the apparatus variant of claim 10 and is therefore rejected under the same rationale.

As per claim 27, Singh and Gnanasambandam further teach:
(Singh [0084] – [0085]: source device does not have the capability to execute the task, and offloads the execution of the task to the target device, and the result of the task is sent back to the source device for display, examiner notes that this implies that the source device has capability ranked below the target device.)

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh, and Gnanasambandam, and further in view of Kulikov (US 20160353245).

As per claim 4, Singh and Gnanasambandam further teach:
The method of claim 3, further comprising: and before receiving the one or more device capabilities from the second device, and responsive to determining that the user is nearby the second device, transmitting, to the second device, a request for the one or more device capabilities associated with the second device. (Singh [0024]: For example, a user may be watching a movie on a video application on a smartphone, and may arrive at a location with a smart television. The smartphone may connect to the smart television over a network, and discover at least one video application on the smart television capable of playing the movie; [0113]: At block 606 the model remote control module on the source device can send an application discovery query message to one or more trusted remote devices. The application discovery query can include a request for application capability data on the one or more trusted devices, including the ability of an application to perform a particular task, the speed of an application, and/or other application performance data. The application discovery query can further include a request for device capability data, such as device memory, speed, and/or display capability, for the one or more trusted devices.)
Singh and Gnanasambandam did not teach:
determining a current time of day; determining that the user is nearby the second device based on historical data indicating where the first device associated with the user is normally located during the current time of day;
However, Kulikov teaches:
determining a current time of day; determining that the user is nearby the second device based on historical data indicating where the first device associated with the user is normally located during the current time of day; (Kulikov [0023] and [0044])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kulikov into that of Singh and Gnanasambandam in order to determine a current time of day; determining that the user is nearby the second device based on historical data indicating where the first device associated with the user is normally located during the current time of day. 

As per claim 14, Singh and Gnanasambandam further teach:
The system of claim 13, and before receiving the one or more device capabilities from the second device, and responsive to determining that the user is nearby the second device, transmitting, to the second device, a request for the one or more device capabilities associated with the second device. (Singh [0024]: For example, a user may be watching a movie on a video application on a smartphone, and may arrive at a location with a smart television. The smartphone may connect to the smart television over a network, and discover at least one video application on the smart television capable of playing the movie; [0113]: At block 606 the model remote control module on the source device can send an application discovery query message to one or more trusted remote devices. The application discovery query can include a request for application capability data on the one or more trusted devices, including the ability of an application to perform a particular task, the speed of an application, and/or other application performance data. The application discovery query can further include a request for device capability data, such as device memory, speed, and/or display capability, for the one or more trusted devices.)

determining a current time of day; determining that the user is nearby the second device based on historical data indicating where the first device associated with the user is normally located during the current time of day;
However, Kulikov teaches:
determining a current time of day; determining that the user is nearby the second device based on historical data indicating where the first device associated with the user is normally located during the current time of day; (Kulikov [0023] and [0044])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kulikov into that of Singh and Gnanasambandam in order to determine a current time of day; determining that the user is nearby the second device based on historical data indicating where the first device associated with the user is normally located during the current time of day. Kulikov [0023] and [0044] teaches that using a device’s proximity history data can help to determine and predict the user’s current location, and this, when combined with the teaching of the existing prior arts, allows easier device identification through geographical location, such combination would enhance the references.

Claims 10, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Gnanasambandam, and further in view of Parker (US 20120254966, reference part of IDS submitted on 9/28/2018).

As per claim 10, Singh and Gnanasambandam did not teach:
The method of claim 1, wherein the application running on the first device is a web browser, and the indication that the application running on the first device is ready to perform a task comprises an indication that the web browser received a selection of a link.
However, Parker teaches:
The method of claim 1, wherein the application running on the first device is a web browser, and the indication that the application running on the first device is ready to perform a task comprises an indication that the web browser received a selection of a link. (Parker [0004])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Parker into that of Singh and Gnanasambandam in order to have the application running on the first device is a web browser, and the indication that the application running on the first device is ready to perform a task comprises an indication that the web browser received a selection of a link. Singh [0044] teaches user using a user interface to interact with the system. It 

As per claim 20, Singh and Gnanasambandam did not teach:
The system of claim 11, wherein the application running on the first device is a web browser, and the indication that the application running on the first device is ready to perform a task comprises an indication that the web browser received a selection of a link.
However, Parker teaches:
The system of claim 11, wherein the application running on the first device is a web browser, and the indication that the application running on the first device is ready to perform a task comprises an indication that the web browser received a selection of a link. (Parker [0004])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Parker into that of Singh and Gnanasambandam in order to have the application running on the first device is a web browser, and the indication that the application running on the first device is ready to 

As per claim 26, it is the apparatus variant of claim 10 and is therefore rejected under the same rationale.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Gnanasambandam, and further in view of Barstow et al (US 20160127465, hereinafter Barstow).

As per claim 24, Singh and Gnanasambandam did not teach:
The method of claim 1, wherein the device capability comprises hardware for authorizing a user identity.
However, Barstow teaches:
(Barstow [0151])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Barstow into that of Singh and Gnanasambandam in order to have device capability comprises hardware for authorizing a user identity, wherein the task comprises authorizing the user identity. It is commonly known in the field that RPC may be used to authenticate user identity as well, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Tarasuk-Levin et al (US 20150378771, hereinafter Tarasuk-Levin), and further in view of Threlkeld et al (US 20160085439, hereinafter Threlkeld).

As per claim 28, Singh discloses: A method comprising: 
receiving an indication that an application being accessed on a first device is ready to perform a task, wherein the task being one of a series of tasks of a workflow; determining a preferred device capability; 7Application No. 15/629,118Docket No.: 007737.00792\USAmendment dated December 2, 2020 After Final Office Action of September 2, 2020(Singh [0016]: “Discoverability of devices can be based on a device being powered on, off sleep mode, off airplane mode, or any other action that causes the device to become available over a network”; [0018]: “Cross device application discovery and control can provide a way of querying one or more remote devices for one or more applications capable of executing a particular task. Responsive to the query, the one or more remote devices can respond with application capability information for applications capable of executing the task. In some examples, the one or more remote devices can also respond with device capability information of the one or more remote devices”; [0084]: “For example, the source device 302 may be a smartphone. A user may want the results of a complex computation to display on source device 302, but the smartphone may not be capable of executing the computation”. Examiner note task of complex computation is mapped to the claimed task, with the next task being to display on source device 302, thus together the act constitute a workflow.)
after determining that the first device lacks the preferred device capability, selecting a second device, from a plurality of devices associated with the user, that has the preferred device capability; (Singh [0113]: At block 606 the model remote control module on the source device can send an application discovery query message to one or more trusted remote devices. The application discovery query can include a request for application capability data on the one or more trusted devices, including the ability of an application to perform a particular task, the speed of an application, and/or other application performance data. The application discovery query can further include a request for device capability data, such as device memory, speed, and/or display capability, for the one or more trusted devices; [0114]: At block 608, responsive to the application discovery query, the model remote control module on the source device receives a discovery response message. The discovery response message can include an indication of at least one application capable of performing the task on the one or more trusted remote devices, application capabilities for the at least one application, and/or device capabilities for the one or more trusted remote devices; [0053]: The selection can be based on application capabilities, remote device capabilities, a trust of the remote device, a user profile of the remote device, a group profile of the remote device and/or a user preference.)
after selection of the second device, transferring the [application] from the first device to the second device to continue the workflow on the second device; (Singh [0117]: At block 614, responsive to the selection of the remote application file associated with an application, the model remote control module on the source device sends an application activation message to the remote device containing the application. The application activation message can include a direction for the particular remote device to activate the application and run the requested task from the application discovery query.)
responsive to completion of the task, transferring the application from the second device back to the first device to perform a next task of the series of tasks of the workflow on the first device; and displaying the [completed task] on the first device. (Singh [0084] – [0085]: “the source device 302 may be a smartphone. A user may want the results of a complex computation to display on source device 302, but the smartphone may not be capable of executing the computation… the activation response message including a task context data with the results of the complex computation. Remote control module 308 may route the task context data to display module 310 for presentation on a display on the source device 302”. Examiner note task of complex computation is mapped to the claimed task, with the next task being to display on source device 302, and displaying the results on the display of source device 302 requires the computation of the complex calculation to be carried out by target device 304.)
Singh did not disclose:
wherein the application run within a remote virtual session;
wherein the task allows a user to edit a document;
wherein determining the -preferred device capability comprise determining the preferred device input capability;
However, Tarasuk-Levin teaches:
wherein the application run within a remote virtual session; (Tarasuk-Levin figure 2: applications 270 runs within VM 235.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Tarasuk-Levin into that of Singh in order to have the application run within a virtual session being accessed. Singh figure 6 and [0113] – [0118] teaches a source device may call a remote device to perform a task. Tarasuk-Levin teaches that virtual sessions such as VM may be migrated from a source host to a destination host to perform work. The combination of the arts would 

Threlkeld teaches:
wherein the task allows a user to edit a document; (Threlkeld [0001])
wherein determining the -preferred device capability comprise determining the preferred device input capability; (Threlkeld [0054]: many types of device properties 210 of the auxiliary device 206 may be identified and used to generate and adapt the auxiliary computing environment 208 and/or the application 212 executed therein for the auxiliary device 206. As a first such example, the device properties 210 of the auxiliary device 206 may include the presence and functionality of various hardware components, such as the computational throughput, parallel processing support, and instruction set architectures of various processors and coprocessors; the capacity, speed, and volatility of memory and storage; the modality, sensitivity, and recognition capabilities of various input devices, such as keyboards, mice, touch-sensitive displays, microphones, and cameras; the, size, resolution, and responsiveness of various visual output devices.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Threlkeld into that of Singh and Tarasuk-Levin in order to have the task allows a user to edit a document and determine . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 4, 8 – 14, 18 – 22 and 24 – 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive.

Claim 28:
Applicant argued on pages 10 – 11 that the combination of Singh, Tarasuk-Levin and Threlkeld does not teach the claimed limitations of claim 28. More specifically, applicant argued that there is no way to modify or to combine the teaching of Singh and Tarasuk-Levin.

The examiner disagrees as Singh [0084] – [0085] teaches the concept of a source device (smart phone) wanting to display the result of an complex computation but lacks the processing power to perform the complex computation, and thus the source device may discover connected devices that can perform the calculation, offload the task to the device, and the source device receive back the completed result of the complex computation and displaying such result. Singh does therefore teaches transferring tasks within applications to applications running on different devices for computation, and does not teach the applications running in virtual sessions. Thus Tarasuk-Levin is introduced to shown that such concept is commonly known in the field of virtual computing, thus the combination of references teaches the claimed invention in full.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mistry et al (US20140143785) teaches delegations of the processing of certain tasks to different devices based on capability and availability of the devices, especially between a wearable device with limited processing power and a computer.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196